DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, line 4, the phrase “there install” does not make grammatical sense thereby rendering the claim confusing.
 	Further, the exact meanings of the phrases “formed there above and there below” (claim 1, line 9) and “openly configured” (claim 1, line 15) are not clearly understood.
 	There is no clear antecedent basis for “the outside” (claim 1, line 13 and claim 3, line 2), “the inner side” (claim 1, line 21), or “the connection position” (claim 1, line 27).
 Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record does not fairly teach or suggest an automated device for clamping and then agitating or “swaying” a beverage cup that includes a robotic arm with symmetrical clamping components and a cover that fits over a sealed cup wherein the cover has a conical outer surface and a pair of holes on its bottom surface as specified in lone independent claim 1 of the instant application.  While the prior art (see US Patent 9,022,442 to Rousseau et al.) does show symmetrical clamping components with opposing upper and lower jaws (see Figs. 2 and 3 of the Rousseau et al. patent), there is no fair teaching of such a clamping component clamping a cover and cup together as called for in claim 1.

Specification
7. 	The abstract of the disclosure is objected to because it includes legal phraseology such as “means” (see last line of Abstract) which is improper.  Correction is required.  See MPEP § 608.01(b).

Priority
8. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakhno (US-2018/0330566) and Jennings et al. (US-7,577,498) show robot arms for handling beverage cups.
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/13/2022